243 F.2d 567
Marion Southall BUTLER, Appellant,v.UNITED STATES of America, Appellee.
No. 7397.
United States Court of Appeals Fourth Circuit.
Argued April 8, 1957.Decided April 27, 1957.

Marion Southall Butler, pro se, on brief.
R. R. Ryder, Asst. U.S. Atty., Richmond, Va.  (L. S. Parsons, Jr., U.S. Atty., Norfolk, Va., on brief), for appellee.
Before PARKER, Chief Judge, and SOPER and SOBELOFF, Circuit Judges.
PER CURIAM.


1
This is an appeal in a criminal case.  Appellant with a number of others was convicted of conspiracy to violate the Internal Revenue laws relating to liquor.  He complains that the trial court admitted evidence, which he claims was obtained by unlawful search, and that the prosecution failed to introduce in evidence physical specimens of the whiskey manufactured by those engaged in the conspiracy or a chemist's report that it was whiskey.  There is no merit in either point.  The jury was instructed not to consider the evidence obtained by the search claimed to be illegal and it was manifestly not necessary to a conviction of appellant that either the whiskey manufactured by the conspirators or a chemist's analysis thereof be introduced in evidence.  The appeal is frivolous.


2
Affirmed.